Citation Nr: 1113881	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, including depression, mood disorder, dysthymic disorder and anxiety.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Regarding the claim for service connection for an acquired psychiatric disorder, the Board notes that in addition to the diagnosis of depression, there have been additional diagnoses of anxiety, mood disorder, rule out bipolar disorder, and dysthymic disorder.  Thus, the Board is expanding this claim to include these additional conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  

Regrettably, the Board must remand all the Veteran's claims to the RO via the Appeals Management Center (AMC) for further development and consideration to have the Veteran undergo VA compensation examinations for medical nexus opinions concerning the etiology of his disorders in terms of whether they are attributable to his period of active service.  


REMAND

Additional development is needed prior to further disposition of the Veteran's claims.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran contends that he is entitled to service connection for a low back disorder, right and left knee disorders, and an acquired psychiatric disorder because they are all attributable to his military service.  Specifically, the Veteran alleges that he injured his back and knees during a parachute jump.  Further, the Veteran maintains that his depression caused him to attempt suicide while he was on active duty.

The Veteran's service treatment records clearly show treatment in service for complaints of left knee pain in April 1971, a diagnosis of a low back strain in November 1972, and a suicide attempt due to depression in September 1973.  Service treatment records are negative for any complaints or treatment of a right knee disorder.  However, the Veteran is competent to report that he injured his right knee during a parachute jump in service.   

Regarding his low back disorder, the Veteran was initially diagnosed with low back pain in June 2003 by a VA treating physician.  Thereafter, a December 2003 VA examiner diagnosed the Veteran with lumbar myositis.  Also in December 2003, the Veteran was diagnosed with minimal dextroscoliosis, L4-L5 mild posterior spondylosis with an associated bulging disc, and early degenerative disc disease of the lumbar spine by Dr. O.C., a private radiologist.  

With respect to his right and left knee disorders, the Veteran was diagnosed with minimal degenerative disease of both knees by a March 2003 VA treating physician.  A December 2003 VA examiner diagnosed him with bilateral degenerative joint disease of the knees and bilateral patellofemoral pain syndrome.  Further, a December 2003 MRI of the Veteran's right knee indicated small joint effusion and intrasubstance degeneration of the posterior horn of the medial meniscus.  

In regards to his acquired psychiatric disorder, according to a July 1985 statement from Dr. T.W., the Veteran was treated for a nervous condition from June 10, 1985, to July 19, 1985.  Thereafter, a January 2004 VA examiner diagnosed with Veteran with recurrent major depression.  Since the January 2004 examination, post-service VA medical records reveal that the Veteran has also been diagnosed with anxiety, mood disorder, and dysthymic disorder. 

Although the Veteran has undergone VA examinations in December 2003 and January 2004, it does not appear that either of the VA examiners provided opinions regarding whether the Veteran's low back disorder, bilateral knee disorder, and acquired psychiatric disorders are related to his period of active service.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his low back disorder, bilateral knee disorder, and acquired psychiatric disorders, it is necessary to have a medical opinion discussing whether his disabilities are related to his period of active service based upon a thorough review of the record, comprehensive examinations of the Veteran, and adequate rationale.  The Veteran's lay statements regarding report of in-service injury and continuity of symptomatology must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that additional examinations and opinions are necessary in order to fairly decide the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to assess the nature and etiology of his currently diagnosed right knee and left knee disorders.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee and left knee disorders are etiologically related to any incidents of the Veteran's period of active service, including an in-service parachute injury and April 1971 treatment for left knee pain.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale for any opinions expressed should be provided.  
If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

2.  Schedule the Veteran for a VA spine examination to assess the nature and etiology of his currently diagnosed low back disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder is etiologically related to any incidents of the Veteran's period of active service, including an in-service parachute injury and November 1972 treatment for low back strain.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale for any opinions expressed should be provided.  
If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

3.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his currently diagnosed acquired psychiatric disorders.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorders are etiologically related to any incidents of the Veteran's period of active service, including a September 1973 suicide attempt due to depression.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

4.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


